Citation Nr: 1609661	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana, which denied the claim for service connection for neuropathy of the right wrist resulting from a wrist/hand injury.  

The Veteran provided testimony before the undersigned via a videoconference hearing in November 2015.  A transcript of that hearing is in the claims file.  


FINDINGS OF FACT

The Veteran has a disability of the right wrist that was caused by injury in the active military service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of an injury of the right wrist have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection for the claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2015), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2015), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) (2015).

Facts and Discussion

The Veteran has come before the VA claiming that he now suffers from a disability of the right wrist that he believes was caused by an injury he suffered therefrom while on active duty.  More specifically, he has maintained that while he was lifting weights at the base gym, he was unable to complete the repetitions he was attempting.  Subsequently, the weights came down on his chest and he injured his right wrist and back.  

A review of the Veteran's service medical treatment records reveals that the Veteran did seek medical treatment for back pain.  However, complaints involving the right wrist were not made.  The remaining documents in the Veteran's service medical records are negative for any findings or complaints involving the right wrist.  

In conjunction with his claim for benefits, the Veteran underwent a VA medical examination in November 2010.  The examiner found that nerve damage in the wrist and hand were more than likely related to the weight room incident.  The examiner had the Veteran's complete file before him.  The analysis was not equivocal, vague, or ambiguous with the assertions.

There are no other medical opinions of record.  The evidence shows a current right wrist disability, an in-service injury and a link between the two.  All of the elements of service connection are demonstrated and the claim is granted.

In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the Veteran is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the Veteran's right wrist disability began in or is the result of his military service.  As such, the claim is granted. 


ORDER

Entitlement to service connection for a right wrist disability is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


